Exhibit 10.2
***Text Omitted and Filed Separately
with the Securities and Exchange Commission
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2





LICENSE AGREEMENT
This LICENSE AGREEMENT (the “Agreement”), effective as of June 4, 2015 (the
“Effective Date”), is made by and between Bellicum Pharmaceuticals, Inc., a
Delaware corporation, having a place of business at 2130 Holcombe Boulevard,
Suite 800, Houston, TX 77030, United States of America (“Bellicum”), and BioVec
Pharma, Inc., a legally constituted corporation, having a principal place of
business at 1201 rue du Capitaine Bernier, Québec, QC, Canada (“BioVec”).
BACKGROUND
A.
BioVec has developed and has rights to certain proprietary cell lines.

B.
Bellicum desires to obtain a non-exclusive license to use the BioVec Products
(as hereinafter defined) for producing gene therapy vectors for certain
purposes, including, but not limited to, research, development (including human
clinical trials), manufacturing and commercial uses and purposes; and

C.
BioVec is willing to grant to Bellicum a non-exclusive license to use the BioVec
Products under the terms and conditions set forth hereunder.

NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:
ARTICLE 1
DEFINITIONS
As used herein, the following capitalized terms will have the meanings set forth
below:
1.1    “Affiliate” means, with respect to a Party, any firm, corporation or
other entity which directly or indirectly controls, is controlled by, or is
under common control with, such Party. A Party shall be regarded as in control
of another firm, corporation or other entity if it owns, or directly or
indirectly controls, more than fifty percent (50%) of the voting stock or other
ownership interest of such firm, corporation or other entity, or if it directly
or indirectly possesses the power to direct or cause the direction of the
management and policies of such firm, corporation or other entity by any means
whatsoever.
1.2    “Bellicum Intellectual Property” means the intellectual property and
materials owned or Controlled by Bellicum and used for research, development,
use and/or manufacturing of Licensed Products.
1.3    “Bellicum Licenses” has the meaning set forth in Section 3.2(a) hereof.
1.4    “BioVec Products” means the cell lines described on Exhibit A, as the
same may be amended in writing by the Parties from time to time, as well as any
modified versions or derivatives thereof, including cell lines developed and
characterized under GMP condition, in each case that are

BIOVEC CONFIDENTIAL

--------------------------------------------------------------------------------




provided to Bellicum, its Affiliates, or Sublicensees (as defined hereinafter),
in accordance with the terms of the Agreement.
1.5    “Clinical Phase” means a human clinical trial conducted in any country
that is intended to evaluate the safety and/or pharmacological effect and/or
efficacy of a Licensed Product in human subjects, or that would otherwise
satisfy the requirements of 21 CFR 312.21, or its foreign equivalent.
1.6    “Combination Product” means a product that contains one or more active
components which are Licensed Products, and wherein such Licensed Product
components are sold in combination with other active components which are not
Licensed Products.
1.7    “Competent Authority(ies)” means, collectively, (a) the governmental
entities in each country or supranational organization that is responsible for
the regulation of any Licensed Product intended for use in the Field (including
without limitation the FDA and EMA), or (b) any other applicable regulatory or
administrative agency in any country or supranational organization that is
comparable to, or a counterpart of, the foregoing.
1.8    “Control” means the possession by a Party of the ability to grant access
to, license or sublicense of intellectual property, in any case without
violating the terms of any agreement binding on such Party.
1.9    “EMA” means the European Agency for the Evaluation of Medicinal Products
of the European Union, or the successor thereto.
1.10    “FDA” means the Food and Drug Administration of the United States, or
the successor thereto.
1.11    “Field” means all applications related to therapeutic, diagnostic,
preventative, palliative and other uses of genetically modified cells,
including, without limitation, genetically modified cells engineered to express
suicide genes, chimeric antigen receptors and/or engineered or natural T-cell
receptors, in the fields of oncology and infectious diseases.
1.12    “GAAP” means United States generally accepted accounting principles,
consistently applied.
1.13    “GMP” means then-current good manufacturing standards, practices and
procedures promulgated or endorsed by the FDA or other Competent Authorities
relating to manufacturing, including but not limited to the principles detailed
in the United States Current Good Manufacturing Practices (21 CFR Parts 200, 211
and 600), and all analogous guidelines promulgated by any Competent Authority
(including the EMA and under the International Conference on Harmonisation
(ICH)), the “Rules Governing Medicinal Product in The European Community -
Volume IV Good Manufacturing Practice for Medicinal Products,” and/or
“Cooperative Manufacturing Arrangements for Licensed Biologics” FDA-CBER.



-2-
    

--------------------------------------------------------------------------------




1.14    “Licensed IP Rights” means, collectively, the Licensed Know-How and the
Licensed Patent Rights.
1.15    “Licensed Know-How” means all data, information, compositions and other
technology (including, but not limited to, know-how, knowledge, trade secrets,
practices, methods, formulae, procedures, protocols, techniques and results of
experimentation and testing) which are disclosed to Bellicum by BioVec and are
used by Bellicum to make, use, research, develop, sell, commercialize or seek
regulatory approval to market a composition, or to practice any method or
process, which relates to the BioVec Products, including any of the foregoing
that may be provided to Bellicum under Section 2.2 or otherwise under this
Agreement.
1.16    “Licensed Patent Rights” means (a) U.S. patent number [...***...] and CA
application [...***...], (b) all divisions, continuations,
continuations-in-part, continuing prosecution applications and provisionals that
claim priority to, or common priority with, the patent and patent application
described in sub-clause (a) above or the patent(s) resulting from the patent
application described in sub-clause (a) above, and (c) all patents that have
issued or in the future issue from any of the foregoing patent applications,
including utility, model and design patents and certificates of invention,
together with any reissues, renewals, re-examinations, extensions or additions
thereto.
1.17    “Licensed Product” means a product or component of a product in the
Field containing, derived from, or made using BioVec Products.
1.18    “Net Sales” means, with respect to any Licensed Product, the gross
amount invoiced for sales of such Licensed Product by Bellicum, its Affiliates
or Sublicensees to Third Parties who are not Affiliates or Sublicensees (or are
Affiliates or Sublicensees, but are the end users of such Licensed Product)
after deduction (if not already deducted in the amount invoiced) of the
following items, but only to the extent that such items are actually paid or
allowed in connection with such sale of Licensed Product and are consistent with
GAAP: (a) [...***...]; (b) [...***...]; (c) [...***...]; (d) [...***...]; (e)
[...***...]; and (f) [...***...].
For the avoidance of doubt, disposal of any Licensed Product for, or use of any
Licensed Product in, (i) any clinical trial or other research and development
activities without any form of consideration or charge, whether directly or
indirectly related to Licensed Products, or (ii) compassionate use purposes, so
long as such Licensed Product is provided without charge, if any, shall not
result in any Net Sales.    














***Confidential Treatment Requested



-3-
    

--------------------------------------------------------------------------------




For clarity, Net Sales shall not include sales by or among Bellicum and its
Affiliates or Sublicensees for purposes of resale to Third Parties, provided
that, upon resale of such Licensed Product by Bellicum or its Affiliate or
Sublicensee, Net Sales shall include the amount received by Bellicum, its
Affiliate or Sublicensee from Third Parties on the resale of such Licensed
Product.
To the extent that Bellicum, its Affiliate or Sublicensee provides discounts or
allowances that are applicable to the purchases of Licensed Product and one or
more other products (such as in a “bundled sale” arrangement), such discounts
and allowances shall be allocated between the Licensed Product (for purposes of
the deductions used in calculating Net Sales as above) and such other products
in a commercially reasonable manner that does not unfairly or inappropriately
bias the level of discounting against the Licensed Product (as compared to the
other products).
If a Licensed Product is sold as a Combination Product, then for purposes of
determining Bellicum’s payment obligations under Section 4.4, the following
calculations shall apply:
(1)    In the event one or more Licensed Products are sold as part of a
Combination Product in a particular country, and all products contained in the
Combination Product are sold separately in such country, the Net Sales of such
Licensed Product component(s), for the purposes of determining payments based on
Net Sales, shall be determined by multiplying the Net Sales of the Combination
Product in such country, during the applicable Net Sales reporting period, by
[...***...], in each case during the applicable Net Sales reporting period.
(2)    In the event one or more Licensed Products are sold as part of a
Combination Product and are sold separately in such country, but the other
product component(s) included in the Combination Product are not sold separately
in such country, the Net Sales of the Licensed Product component(s), for the
purposes of determining payments based on Net Sales, shall be determined by
multiplying the Net Sales of the Combination Product in such country by
[...***...], in each case during the applicable Net Sales reporting period.
(3)    In the event that the Net Sales of the Licensed Product component(s) when
included in a Combination Product cannot be determined using either of the
methods described above, Net Sales of such Licensed Product component(s) for the
purposes of determining payments based on Net Sales shall be determined by
Bellicum in good faith, and reasonably agreed upon in good faith by the Parties,
on the basis of the respective fair market values of the Licensed Product
component(s) and all other product component(s) included in such Combination
Product.
1.19    “Party” or “Parties” means, respectively, Bellicum or BioVec
individually, or Bellicum and BioVec collectively.
1.20    “Registration(s)” means any and all permits, licenses, authorizations,
registrations or regulatory approvals required and/or granted by any Competent
Authority as a prerequisite to the






***Confidential Treatment Requested



-4-
    

--------------------------------------------------------------------------------




development, manufacturing, packaging, marketing and selling of any Licensed
Product in a given country or jurisdiction.
1.21    “Sublicense” has the meaning set forth in Section 3.1 hereof.
1.22    “Sublicensee” means a sublicensee under a Sublicense.
1.23    “Territory” means worldwide.
1.24    “Third Party” means any person or entity other than Bellicum, BioVec,
and their respective Affiliates.
ARTICLE 2    
SUPPLY
2.1    Supply. In consideration of the payment obligations of Bellicum set forth
under Article 4, within [...***...] following the Effective Date, BioVec will
deliver to Bellicum or its designee sufficient amounts of each BioVec Product to
enable Bellicum to establish and maintain its own master and working cell banks
of each BioVec Product. In the event that Bellicum is unable to establish its
own master and working cell banks of each BioVec Product with the BioVec
Products provided by BioVec under that first delivery (whether because any
BioVec Product received from BioVec fails to grow, is contaminated or is lost,
destroyed, damaged or otherwise compromised during transfer or otherwise),
BioVec will deliver such additional amounts of each BioVec Product as may be
required to enable Bellicum to establish and maintain its own master and working
cell banks of each BioVec Product.
2.2    Technology and Data Transfer; Regulatory Support. Within [...***...] from
the Effective Date, and periodically during the Term upon the reasonable request
of Bellicum, BioVec shall transfer to Bellicum or its designee, without charge,
such materials and documentation relating to the BioVec Products as are in
BioVec’s possession and Control and that are reasonably necessary to enable
Bellicum or its designee (including a Third Party manufacturer designated by
Bellicum) to use the BioVec Products to use, research, develop, conduct human
clinical trials, manufacture and/or commercialize the Licensed Products (all
such materials and documentation provided to Bellicum hereunder, the “BioVec
Materials”), and BioVec shall provide reasonable assistance to enable the
effective transfer of the foregoing to Bellicum. In addition, BioVec will use
diligent efforts to assist Bellicum, its Affiliates and Sublicensees in
preparation of regulatory information and packages related to Licensed Products.
2.3    Bellicum Service Providers. Bellicum may, without consent from BioVec,
develop and produce, or engage one or more Third Party contract manufacturers,
collaborators and/or services providers (collectively, “Bellicum Service
Providers”) to develop and produce, each (i) BioVec Product; (ii) any modified
versions or derivatives of the BioVec Product cell lines, including cell lines
developed and characterized by Bellicum, its Affiliates or Sublicensees; and
(iii) any of the foregoing (i) or (ii) that contain any Bellicum materials or
any other genetic materials or fall within the scope of Bellicum Intellectual
Property, and such Bellicum Service Providers may use any of the




***Confidential Treatment Requested



-5-
    

--------------------------------------------------------------------------------




foregoing (i-iii) to use, research, develop and manufacture Licensed Products;
provided that each such Bellicum Service Provider shall be subject to a written
agreement pursuant to which such Bellicum Service Provider agrees: (1) not to
use any BioVec Products or BioVec Materials for any purpose other than as
permitted under this Agreement; (2) to use any BioVec Product that may be
supplied to it by Bellicum solely in vitro and not in human subjects, in
clinical trials, or for diagnostic purposes involving human subjects; and (3)
not to sell, transfer, disclose or otherwise provide to any Third Party (other
than to such Bellicum Service Provider’s employees. consultants and agents who
are performing such services for Bellicum and who are subject to confidentiality
obligations no less protective of the BioVec Products and the BioVec Materials
than those imposed under this Agreement) any BioVec Products or BioVec
Materials. Bellicum shall submit to BioVec in writing the identity of such
Bellicum Service Providers within [...***...] after BioVec Products have been
delivered to them.
ARTICLE 3    
GRANT
3.1    License. BioVec hereby grants to Bellicum and its Affiliates a
non-exclusive, non-assignable and non-transferable (except in accordance with
Section 11.3) license, with the right to grant and authorize sublicenses in
accordance with Section 3.2 (each, a "Sublicense"), under the Licensed IP Rights
to use BioVec Products in the Field solely to: conduct research and to develop,
make, have made, use, offer for sale, sell, export, import and otherwise exploit
Licensed Products in the Field in the Territory; provided that all
commercialized Licensed Products also shall fall within the scope of Bellicum
Intellectual Property and/or use or incorporate Bellicum materials or other
genetic materials that were not provided by BioVec.
3.2    Sublicense. Bellicum shall have the right to grant Sublicenses; provided,
however, that any such Sublicense shall bind the Sublicensee in writing to all
the applicable terms and conditions of this Agreement; and further provided that
a Sublicensee shall not have the right to grant further sublicenses without the
written consent of BioVec, not to be unreasonably withheld, conditioned or
delayed. Bellicum assumes full responsibility for the performance of all
obligations imposed on Sublicensees by such Sublicenses. Furthermore, it is
understood and agreed that Bellicum shall not have the right to sublicense all
of its rights and obligations under this Agreement to a single Third Party
unless such sublicense is granted within a transaction contemplated by Section
11.3(b) for which consent of the other Party is not required. The right to grant
Sublicenses is also conditioned upon Bellicum complying with the following
conditions:
(a)    Such Sublicense is granted in connection with a license under Bellicum
Intellectual Property and with respect to Licensed Products(“Bellicum License”);
(b)    Without limiting the generality of the foregoing subclause (a), each
Sublicensee shall be subject to obligations of confidentiality no less
protective of the BioVec Products and the BioVec Materials than the obligations
set forth in Section 2.3 and Article 6;
(c)    Bellicum shall submit to BioVec a copy of each final executed Sublicense
within [...***...] of its execution by the parties thereto, which Sublicense may
be redacted to


***Confidential Treatment Requested



-6-
    

--------------------------------------------------------------------------------




protect information related to (i) any product other than the Licensed Product
and (ii) any technology, know-how and intellectual property that is unrelated to
the Licensed IP Rights;
(d)    Each Sublicense shall contain disclaimers of representations, warranties,
indemnities and liability on the part of BioVec consistent with such disclaimers
set forth in this Agreement; and
(e)    Each Sublicense shall not survive early termination of the Bellicum
License.
3.3    Reserved Rights. BioVec retains title to or Control of Licensed IP
Rights.
3.4    Limitations.
(a)    Bellicum acknowledges and agrees that it does not acquire any rights
hereunder to:
(1)    transfer BioVec Products to any Third Party other than its Affiliates,
Sublicensees or Bellicum Service Providers.
(2)    sell or offer to sell BioVec Products to any Third Party.
(b)    This Agreement shall not be interpreted or construed as granting to
Bellicum or its Affiliates any rights, express or implied, by estoppel or
otherwise, to any patents, patent applications, trademarks, copyrights,
inventions, methods, technical information, confidential information,
proprietary information, expertise, know-how, trade secrets or knowledge not
specifically licensed under this Agreement, and all rights not expressly granted
to Bellicum and its Affiliates by this Agreement are expressly reserved by
BioVec.
(c)    No license is granted hereunder to (i) use the Licensed IP Rights, BioVec
Products or BioVec Materials in the development, making, using, offering for
sale, selling, importation, exportation or distribution of products other than
Licensed Products in the Field, or (ii) modify, manipulate, transform, make
derivatives of or otherwise improve BioVec Products unless expressly permitted
herein.
3.5    Other Licensees. While this Agreement is in effect, BioVec will not grant
a license to any of its other licensees to use and exploit the BioVec Products
and/or the BioVec Materials for the purpose of commercializing products that
will compete with the Licensed Products without paying to BioVec a reasonable
financial consideration. If Bellicum obtains evidence that (a) that BioVec has
permitted such use and exploitation by such other licensee or has allowed an
unlicensed Third Party to use and exploit the BioVec Products and/or the BioVec
Materials for the purpose of commercializing products that will compete with the
Licensed Products without requiring payment of such financial consideration to
BioVec, or (b) that another of BioVec’s licensees has violated the terms and
conditions of its BioVec license agreement, with the result that a
non-sublicensed Third Party is using or exploiting the BioVec Products and/or
the BioVec Materials for the purpose of commercializing products that will
compete with the Licensed Products without financial obligation to such licensee
(and indirectly to BioVec), then in the event that (a) or (b) occurs, Bellicum
has the



-7-
    

--------------------------------------------------------------------------------




right to notify BioVec in writing of such circumstance detailing the evidence it
has obtained and to demand that BioVec exercise its available rights and
remedies against such other licensee and such unlicensed or non-sublicensed
Third Party, with the objective of promptly terminating such unlicensed use and
exploitation of the BioVec Products and/or the BioVec Materials or obtaining
reasonable financial consideration. The Parties will reasonably discuss in good
faith the steps that BioVec proposes to undertake to stop such unlicensed use
and exploitation.
ARTICLE 4    
PAYMENTS
4.1    License Fee. Within ten (10) business days after the Effective Date,
Bellicum shall pay to BioVec the nonrefundable and noncreditable initial license
fee of one hundred thousand U.S. dollars ($100,000 USD). Within ten (10)
business days after the date of Bellicum’s receipt of the first released GMP lot
of Licensed Product, Bellicum shall pay to BioVec a second nonrefundable and
noncreditable license fee of three hundred thousand U.S. dollars ($300,000 USD).
4.2    License Maintenance Fees. Within [...***...] after the date upon which
the first of the following events occurs: an IND is submitted to the FDA in
connection with a Licensed Product, and thirty (30) days (or such other period
of time during which the FDA may be permitted to impose a clinical hold)
following such IND submission has passed without the FDA imposing a clinical
hold, thereby enabling Bellicum or its Affiliate or Sublicensee to lawfully
initiate a first Phase I Clinical Phase in relation to such Licensed Product –
or the foreign equivalent of the foregoing that enables a first Phase I Clinical
Phase in relation to a Licensed Product outside of the United States -- (the
“First IND Date”), Bellicum shall pay to BioVec a nonrefundable license
maintenance fee of one hundred and fifty thousand U.S. dollars ($150,000 USD).
On each anniversary of the First IND Date thereafter during the Term, Bellicum
shall pay to BioVec a nonrefundable license maintenance fee of one hundred and
fifty thousand U.S. dollars ($150,000 USD). Such license maintenance fees shall
be fully creditable against any Royalties payable under Section 4.4, whether
such Royalties are payable in the current anniversary year or in subsequent
anniversary years described in this Section 4.2.
4.3    Milestone Payments. Bellicum shall pay BioVec the following milestone
payments on the achievement by Bellicum, its Affiliates or Sublicensees of the
following milestone events, with such milestone payments due within [...***...]
after the applicable milestone event is achieved. For clarity, as used in the
table below, the phrase “the first three (3) Licensed Products” refers to three
distinctly different Licensed Products, wherein each is generated using a BioVec
Product that contains a distinctly different retroviral construct.










***Confidential Treatment Requested



-8-
    

--------------------------------------------------------------------------------






Milestone Events & Milestone Payments
             $250,000, payable upon the first administration of a Licensed
Product to the first patient in a Clinical Phase, payable one time only for each
of the first three (3) Licensed Products to enter into a Clinical Phase. In no
event will the milestone payment with respect to this milestone event be paid
more than three (3) times, even if additional Licensed Products subsequently
achieve this milestone event.
$2,000,000, payable upon receipt of any Licensed Product Registration by the FDA
or the EMA, payable one time only for each of the first three (3) Licensed
Products to receive such Registration. In no event will the milestone payment
with respect to this milestone event be paid more than three (3) times, even if
additional Licensed Products subsequently achieve this milestone event.

4.4    Royalties. Bellicum shall pay to BioVec royalties of [...***...] percent
([...***...]%) on Net Sales in the Territory during the term of this Agreement
(the “Royalties”). This royalty rate payable by Bellicum represents a
[...***...].
ARTICLE 5    
PAYMENTS; RECORDS
5.1    Payment Method. All payments due under this Agreement shall be made from
a bank located in the United States by bank wire transfer in immediately
available funds to a bank account designated by BioVec in writing. All payments
hereunder shall be made in U.S. dollars. In the event that the due date of any
payment subject to Article 4 is a Saturday, Sunday or national holiday, such
payment may be paid on the following business day.
5.2    Taxes. If laws or regulations require that taxes be withheld from any
amounts payable hereunder, Bellicum will: (a) deduct those taxes from the
otherwise remittable payment; (b) timely pay the taxes to the proper taxing
authority; and (c) notify BioVec and promptly furnish BioVec with copies of any
documentation evidencing such withholding. Bellicum shall provide reasonable
assistance to BioVec in order to allow BioVec to minimize or claim exemption
from such deductions or withholdings under any present or future treaty against
double taxation which may apply to such payments.
5.3    Payments and Reports. Royalty payments under this Agreement with respect
to Net Sales of Licensed Products received by Bellicum, or Net Sales reported to
Bellicum by its Affiliates and Sublicensees, in a given calendar quarter shall
be made to BioVec or its designee [...***...]






***Confidential Treatment Requested





-9-
    

--------------------------------------------------------------------------------




within [...***...] following the end of the applicable [...***...]. Each Royalty
payment shall be accompanied by a report detailing, during the relevant calendar
quarter: (i) units of Licensed Product sold, (ii) total gross amount invoiced
for sales of the Licensed Product, (iii) calculation of the Net Sales (including
the total amount of deductions utilized in determining Net Sales), and (iv) all
other calculations made in determining the applicable Royalties payable on such
Net Sales.
5.4    Currency Conversion. With respect to sales of Licensed Products invoiced
in United States dollars, all such amounts shall be expressed in United States
dollars. With respect to sales of Licensed Products invoiced in a currency other
than United States dollars, all such amounts shall be expressed both in the
currency in which the sale is invoiced and in the United States dollar
equivalent. The United States dollar equivalent shall be calculated using the
average of the exchange rates (local currency per US$1) published in [...***...]
on the last business day of the third month in the applicable calendar year. All
Royalties payable hereunder shall be calculated based on Net Sales expressed in
United States dollars.
5.5    Books and Records; Accounting and Audits. Bellicum shall keep, and
Bellicum shall cause its Affiliates and Sublicensees to keep, full, complete and
proper records and accounts of Net Sales in sufficient detail to enable the
Royalties payable under this Agreement to be determined by an independent audit.
Bellicum shall permit an independent certified public accounting firm of
nationally recognized standing, selected by BioVec and reasonably acceptable to
Bellicum, and under an obligation of confidence, to have access upon reasonable
prior written notice (which shall be no less than [...***...] prior written
notice) during normal business hours of Bellicum and not more than once in each
calendar year, to such records as may be reasonably necessary to verify the
accuracy of the Royalties payments and reports hereunder. If BioVec’s review of
such records of Bellicum does not permit verification of Royalty payments
payable for Affiliates’ and/or Sublicensees’ Net Sales, then BioVec may require
Bellicum to conduct an audit of such Affiliate’s and/or Sublicensee’s records in
order to provide BioVec with reasonably requested information and Bellicum shall
have such an audit conducted promptly . A copy of the audit report shall be
delivered promptly to Bellicum. Such audits shall be at BioVec’s expense unless
such audit determines that Royalties payments actually delivered to BioVec
represent less than [...***...] percent ([...***...]%) of the amount determined
to be due for any calendar year, in which case such audit shall be at Bellicum’s
expense. If such certified public accountant identifies an underpayment, and
Bellicum does not have a good faith basis for disputing such finding, then
Bellicum shall pay BioVec the amount of the discrepancy within [...***...] of
the date BioVec delivers toBellicum (or Bellicum otherwise receives) such
accountant’s written report that identifies such underpayment. Bellicum shall
preserve and maintain, and Bellicum shall cause its Affiliates and Sublicensees
to preserve and maintain, all such Royalties payment records and accounts
required for audit for a period of [...***...] after the [...***...] to which
such records and accounts apply.
5.6    Interest. In the event that Bellicum does not pay to BioVec any
undisputed amounts due under this Agreement within [...***...] after the
applicable time period for payment set forth herein, such undisputed, overdue
payment amount shall bear interest, to the extent






***Confidential Treatment Requested



-10-
    

--------------------------------------------------------------------------------




permitted by applicable law, at a rate of interest equal to the lesser of
[...***...] percent ([...***...]%) per month, or the maximum interest rate
permitted by applicable law.
5.7    Confidentiality. All financial information that is subject to review by
BioVec or by BioVec’s independent certified public accounting firm under this
Article 5 (including all Royalties reports) shall be Bellicum’s Confidential
Information for purposes of this Agreement, and BioVec shall cause its
independent certified public accounting firm to retain all such financial
information in strict confidence.
ARTICLE 6    
CONFIDENTIALITY
6.1    Confidential Information. During the term of this Agreement, and for a
period of [...***...] following the expiration or earlier termination hereof,
each receiving Party (“Recipient”) shall maintain in confidence all confidential
information of the other Party (“Disclosing Party”) that is disclosed to the
Recipient in connection with this Agreement, whether or not identified as, or
acknowledged to be, confidential at the time of disclosure (the “Confidential
Information”), and Recipient shall not use, disclose or grant the use of the
Disclosing Party’s Confidential Information except on a need-to-know basis to
those of its or its Affiliates’ directors, officers, affiliates, employees,
permitted licensees, permitted assignees and agents, consultants, clinical
investigators or contractors (collectively, “Representatives”), to the extent
such disclosure is reasonably necessary in connection with performing its
obligations or exercising its rights under this Agreement. To the extent that
disclosure is authorized by this Agreement, prior to disclosure, the Recipient
shall obtain written agreement of each such Representative to hold in confidence
and not make use of the Disclosing Party’s Confidential Information for any
purpose other than those permitted by this Agreement. The Recipient shall notify
the Disclosing Party promptly upon discovery of any unauthorized use or
disclosure of the Disclosing Party’s Confidential Information. Without limiting
the generality of the foregoing, its is understood and agreed that, subject to
Section 6.2, the Licensed Know-How constitutes Confidential Information of
BioVec.
6.2    Exclusions. The confidentiality obligations contained in Section 6.1
shall not apply to the extent that (a) the disclosed information was public
knowledge at the time of such disclosure to the Recipient, or thereafter became
public knowledge, other than as a result of actions or inactions of the
Recipient or its Representatives in violation hereof; (b) the disclosed
information was known by the Recipient prior to the date of disclosure to the
Recipient hereunder; (c) the disclosed information was rightfully disclosed to
the Recipient on a non-confidential basis by a Third Party; or (d) the disclosed
information was independently developed by the Recipient without use of or
access to the Confidential Information of the Disclosing Party.
6.3    Permitted Use and Disclosures. Each Recipient may use or disclose
Confidential Information of the Disclosing Party or the terms of this Agreement:
(a) to the extent such use or disclosure is reasonably necessary in (i) filing
or prosecuting patent applications in accordance with this Agreement, (ii)
prosecuting or defending, or complying with discovery requests in, legal or
administrative actions related to this Agreement, (iii) complying with any
applicable law, order, rule or regulation of any court or governmental body or
governmental agency or otherwise submitting


***Confidential Treatment Requested



-11-
    

--------------------------------------------------------------------------------




information to tax or other governmental authorities in connection with this
Agreement, (iv) conducting clinical trials or obtaining approval to test or
market a product pursuant to this Agreement, (v) making a permitted Sublicense
or otherwise exercising its rights hereunder, or (vi) filings under applicable
securities laws or regulations or per the rules of any securities exchange or
similar organization; (b) to bona fide potential and actual acquirers,
investors, underwriters and lenders, subject to reasonable non-use and
non-disclosure requirements; and (c) to its and its Affiliates’ respective
Representatives, subject to reasonable non-use and non-disclosure requirements.
The Recipient shall be responsible for the compliance of all such
Representatives with this Article 6. If a Recipient is making a disclosure
pursuant to subsection (a)(ii) or (a)(iii) above, such Recipient shall provide
the Disclosing Party with prompt written notice of such planned disclosure prior
to such disclosure (only to the extent prior notice is allowed under applicable
laws, orders, rules or regulations) so that the Disclosing Party may seek to
limit or avoid disclosure, or to seek a protective order or other appropriate
relief. Subject to the foregoing sentence and the Recipient’s compliance with
its obligations under this Article 6, the Recipient may furnish the portion of
the documents and information that it is legally compelled or it is otherwise
required to disclose in connection therewith.
6.4    Terms of this Agreement. Except as otherwise provided in Section 6.2 or
Section 6.3, neither Party shall disclose any terms or conditions of this
Agreement to any Third Party without the prior consent of the other Party.
Notwithstanding anything to the contrary in the foregoing, prior to execution of
this Agreement, the Parties have agreed upon the content and information that
can be used to describe the terms of this transaction, and each Party may
disclose such content and information, as modified by written mutual agreement
of the Parties from time to time, without the other Party’s consent.
ARTICLE 7    
REPRESENTATIONS AND WARRANTIES; LIABILITY
7.1    Bellicum. Bellicum represents and warrants that: (i) it has the legal
power, authority and right to enter into this Agreement and to fully perform all
of its obligations hereunder; (ii) this Agreement is a legal and valid
obligation binding upon it and enforceable in accordance with its terms;
(iii) the performance of its obligations hereunder do not conflict with, violate
or breach or constitute a default or require any consent under, any contractual
obligations of Bellicum.
7.2    BioVec. BioVec represents and warrants that: (i) it has the legal power,
authority and right to enter into this Agreement and to fully perform all of its
obligations hereunder; (ii) this Agreement is a legal and valid obligation
binding upon it and enforceable in accordance with its terms; (iii) the
performance of its obligations and the grant of rights hereunder do not conflict
with, violate or breach or constitute a default or require any consent under,
any contractual obligations of BioVec; (iv) all BioVec Products supplied to
Bellicum under this Agreement shall conform with the applicable specifications
therefor, which shall be agreed in writing between the Parties prior to delivery
thereof; (v) it shall reasonably support the transition of the BioVec Products
listed in Exhibit A to full functionality in a serum free manufacturing
environment; (vi) BioVec owns or Controls the Licensed IP Rights; and (vii) no
Third Party claims have been asserted or threatened,



-12-
    

--------------------------------------------------------------------------------




nor are there any valid grounds for any claim of any such kind, challenging the
inventorship, validity, enforceability, effectiveness, or ownership of the
Licensed IP Rights.
7.3    No Consequential Damages. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, LOST PROFIT, EXPECTATION,
PUNITIVE, EXEMPLARY, MULTIPLE OR INDIRECT DAMAGES ARISING OUT OF OR RELATED TO
THIS AGREEMENT, EVEN IF SUCH PARTY HAD BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES OR LOSSES, WHETHER GROUNDED IN TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY. CONTRACT, OR OTHERWISE ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT UNDER ANY THEORY OF LIABILITY; provided, however, that this Section
7.3 shall not limit either Party’s indemnification obligations under Article 8.
ARTICLE 8    
INDEMNIFICATION
8.1    Bellicum. Bellicum agrees to indemnify, defend and hold BioVec and its
Affiliates and their respective directors, officers, employees, agents and their
respective successors, heirs and assigns (the “BioVec Indemnitees”) harmless
from and against any losses, costs, claims, damages, liabilities or expense
(including reasonable attorneys’ and professional fees and other expenses of
litigation) (collectively, “Liabilities”) arising, directly or indirectly, out
of or in connection with Third Party claims, suits, actions, demands or
judgments, relating to (a) the negligence or willful misconduct of Bellicum, its
Affiliates or Sublicensees, (b) personal injury or death resulting from any
Licensed Product developed, manufactured, used, sold or otherwise distributed by
or on behalf of Bellicum, its Affiliates, Sublicensees or other designees;
(c) any breach by Bellicum of its representations, warranties or covenants made
in this Agreement, except, in each case, to the extent such Liabilities result
from the matters described in Section 8.2 (a) or (b); and (d) the exercise by
Bellicum, its Affiliates or Sublicensees of the rights granted herein.
8.2    BioVec. BioVec agrees to indemnify, defend and hold Bellicum and its
Affiliates and their respective directors, officers, employees, agents and their
respective successors, heirs and assigns (the “Bellicum Indemnitees”) harmless
from and against any Liabilities arising, directly or indirectly, out of or in
connection with Third Party claims, suits, actions, demands or judgments,
relating to (a) the negligence or willful misconduct of BioVec, or (b) any
breach by BioVec of its representations, warranties and covenants made in this
Agreement., except, in each case, to the extent such Liabilities result from the
matters described in Section 8.1 (a) or (c) .
8.3    Indemnification Procedure. A Party that intends to claim indemnification
(the “Indemnitee”) under this Article 8 shall promptly notify the other Party
(the “Indemnitor”) in writing of any claim, complaint, suit, proceeding or cause
of action with respect to which the Indemnitee intends to claim such
indemnification (for purposes of this Section 8.3, each a “Claim”), and the
Indemnitor shall have sole control of the defense and/or settlement thereof;
provided that the Indemnitee shall have the right to participate, at its own
expense, with counsel of its own choosing in the defense and/or settlement of
such Claim. The indemnification obligations of the Parties under this Article 8
shall not apply to amounts paid in settlement of any Claim if such settlement is



-13-
    

--------------------------------------------------------------------------------




effected by an Indemnitee without the written consent of the Indemnitor, which
consent shall not be withheld, conditioned or delayed unreasonably. The failure
to deliver written notice of a Claim to the Indemnitor within a reasonable time
after the commencement of any such Claim, if prejudicial to its ability to
defend such action, shall relieve such Indemnitor of any liability to the
Indemnitee under this Article 8, but the omission so to deliver written notice
to the Indemnitor shall not relieve the Indemnitor of any liability to any
Indemnitee otherwise than under this Article 8. The Indemnitee under this
Article 8, and its employees, at the Indemnitor’s request and expense, shall
provide full information and reasonable assistance to Indemnitor and its legal
representatives with respect to such Claims covered by this indemnification.
ARTICLE 9    
DILIGENCE
9.1    Bellicum and its Affiliates shall use diligent efforts to develop at
least one Licensed Product and to introduce at least one Licensed Product into
the commercial market as soon as practicable and consistent with sound and
reasonable business practice and judgment.
ARTICLE 10    
TERM AND TERMINATION
10.1    Term. The term of this Agreement shall commence on the Effective Date,
and shall continue until termination of this Agreement in accordance with
Section 10.2, 10.3 or 10.4.
10.2    Termination by Bellicum. Bellicum may terminate this Agreement, in its
sole discretion, upon ninety (90) days prior written notice to BioVec.
10.3    Termination for Cause. Except as otherwise provided in Section 11.4,
BioVec may terminate this Agreement upon or after the breach of any material
provision of this Agreement by Bellicum, if Bellicum has not cured or
discontinued such breach within sixty (60) days after receipt of express written
notice delivered by BioVec to Bellicum describing such breach and demanding its
cure. Except as otherwise provided in Section 11.4, Bellicum may terminate this
Agreement upon or after the breach of any material provision of this Agreement
by BioVec, if BioVec has not cured or discontinued such breach within sixty (60)
days after receipt of express written notice delivered by Bellicum to BioVec
describing such breach and demanding its cure.
10.4    Termination upon Insolvency. This Agreement may be terminated if a Party
becomes insolvent, makes an assignment for the benefit of its creditors,
appoints or suffers appointment of a receiver or trustee over its property,
files a petition under any bankruptcy or insolvency act or has such a petition
filed against it and any such event shall have continued for sixty (60) days
undismissed or undischarged. Such termination shall take effect only thirty (30)
days after delivery of written notice of termination by the solvent Party to the
insolvent Party.
10.5    Effect of Breach or Termination. Expiration or termination of this
Agreement shall not relieve the Parties of any obligation accruing prior to such
expiration or termination, and the



-14-
    

--------------------------------------------------------------------------------




provisions of Sections 5.5, 5.7, 7.3 and 10.5, and Articles 1, 6, 8, and 11
shall survive the expiration or termination of this Agreement. If this Agreement
is terminated for any reason, any sublicensed rights granted by Bellicum to a
Sublicensee under the license granted to Bellicum hereunder shall survive, and
such Sublicensee’s sublicensed rights hereunder shall automatically be converted
to a direct license of such rights from BioVec; provided that each Sublicensee’s
financial obligations to BioVec which are payable as consideration for such
directly licensed rights (i.e., the previously sublicensed rights) shall be
equal to the amount that BioVec would have otherwise been entitled to receive
from Bellicum as a result of such Sublicensee’s activities under the previously
sublicensed rights if this Agreement (and the Sublicense) had remained in
effect; and further provided, for clarity, that the total amount of non-royalty
payments owed to BioVec by all such Sublicensees shall not exceed the total
amount of non-royalty payments that would have been owed by Bellicum to BioVec
if this Agreement had remained in effect. If this Agreement expires or is
terminated for any reason, Bellicum, its Affiliates or Sublicensees shall have
the right to sell or otherwise dispose of all Licensed Products in stock,
provided that Bellicum shall remain obligated to make payment of Royalties to
BioVec for such Licensed Products in accordance with Article 4. Bellicum shall,
within thirty (30) days following the effective date of termination of this
Agreement, cause itself, its Affiliates and Sublicensees to destroy all BioVec
Products in its or in such Affiliates’ or Sublicensees’ possession, and shall
provide written certification of such return or destruction in writing to
BioVec.
ARTICLE 11    
MISCELLANEOUS
11.1    Governing Laws. This Agreement shall be governed by, interpreted and
enforced in accordance with the laws of the State of New York, without regard to
principles of conflicts of laws. All disputes arising out of this Agreement
shall be subject to the exclusive jurisdiction and venue of the federal courts
located in the State of New York, and each Party hereby irrevocably consents to
the personal and exclusive jurisdiction and venue thereof.
11.2    Independent Contractors. The relationship of the Parties under this
Agreement is that of independent contractors. Neither Party shall be deemed to
be an employee, agent, partner, franchisor, franchisee, joint venture or legal
representative of the other Party for any purpose as a result of this Agreement
or the transactions contemplated thereby, and neither Party shall have the
right, power or authority to create any obligation or responsibility on behalf
of the other Party.
11.3    Assignment. The Parties agree that neither this Agreement, nor their
rights and obligations under this Agreement, shall be delegated, assigned or
otherwise transferred to a Third Party, in whole or part, whether voluntarily or
by operation of law, including by way of sale of assets, merger or
consolidation, without the prior written consent of the other Party.
Notwithstanding anything to the contrary in the foregoing, a Party may, without
such consent, assign this Agreement and its rights and obligations hereunder in
their entirety (a) to an Affiliate, or (b) in connection with the bona fide
sale, transfer, exclusive license, or other disposition, whether in a single
transaction or series of related transactions, by such Party (or its Affiliates)
to a Third Party of all or substantially all the assets of such Party and its
Affiliates related to this Agreement. Subject to the foregoing, this Agreement
shall be binding on and inure to the benefit of the Parties and their permitted
successors



-15-
    

--------------------------------------------------------------------------------




and assigns. Any attempted delegation, assignment or transfer in violation of
the foregoing shall be null and void.
11.4    Force Majeure. If either Party is prevented from or delayed in the
performance of any of its obligations hereunder by reason of acts of God, war,
strikes, riots, storms, fires, earthquake, power shortage or failure, failure of
the transportation system, or any other cause whatsoever beyond the reasonable
control of the Party (“Force Majeure Event”), the Party so prevented or delayed
shall be excused from the performance of any such obligation during a period
that is reasonable in light of the Force Majeure Event, but no less than the
duration of the Force Majeure Event itself.
11.5    Notices. Any notices required or permitted under this Agreement or
required by law must be in writing and delivered by first class certified mail,
return receipt requested, or by international express delivery service (such as
FedEx or DHL), in each case properly posted and fully prepaid, to the applicable
address below, or to such other address as a Party may substitute by written
notice under this Section 11.5. Notice shall be deemed to have been given when
delivered or, if delivery is not accomplished by reason or some fault of the
addressee, when tendered.


If to BioVec:            BioVec Pharma, Inc.
1201 rue du capitaine Bernier
Québec, QC, G1X 4Z1, Canada            
Attention: Manuel Caruso, President and CEO


If to Bellicum:    Bellicum Pharmaceuticals, Inc.
2130 Holcombe Boulevard, Suite 800
Houston, TX 77030, United States of America
Attention: Thomas J. Farrell, President and CEO


11.6    Interpretation. The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Unless otherwise expressly
specified to the contrary, references to Articles, Sections or Exhibits mean the
particular Articles, Sections or Exhibits to this Agreement, and references to
this Agreement include all Exhibits hereto. Unless context otherwise clearly
requires, whenever used in this Agreement: (a) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation;” (b) the word “day” or “year” means a calendar day or year,
unless otherwise expressly specified; (c) the word “notice” shall mean notice in
writing (whether or not specifically stated), but not by email unless otherwise
expressly specified, and shall include notices, consents, approvals and other
written communications contemplated under this Agreement; (d) the words
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
Agreement as a whole (including any Exhibits); (e) the word “or” shall be
construed as the inclusive meaning identified with the phrase “and/or;”(f)
provisions that require that a Party or the Parties “agree,” “consent” or
“approve” or the like shall require that such agreement, consent or approval be
specific and in writing, whether by written agreement, letter, approved minutes
or otherwise; (g) words of any gender include the other gender; (h) words using
the singular or plural number also include the plural or singular number,
respectively; and (i) the word “law” (or “laws”) when used



-16-
    

--------------------------------------------------------------------------------




herein means any applicable, legally binding statute, ordinance, resolution,
regulation, code, guideline, rule, order, decree, judgment, injunction, mandate
or other legally binding requirement of a government entity, together with any
then-current modification, amendment and re-enactment thereof, and any
legislative provision substituted therefor. The Parties and their respective
counsel have had an opportunity to fully negotiate this Agreement. If any
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties, and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provision of this Agreement. No prior draft of this Agreement
shall be used in the interpretation or construction of this Agreement.
11.7    Compliance with Laws. Each Party shall furnish to the other Party any
information reasonably requested or required by that Party during the term of
this Agreement or any extensions hereof to enable that Party to comply with the
requirements of any U.S. or foreign, state and/or government agency.
11.8    Further Assurances. At any time or from time to time on and after the
date of this Agreement, BioVec shall at the written and reasonable request of
Bellicum: (a) deliver to Bellicum such records, data or other documents
consistent with the provisions of this Agreement; (b) execute, and deliver or
cause to be delivered, all such consents, documents or further instruments of
transfer or license; and (c) take or cause to be taken all such actions, as
Bellicum may reasonably deem necessary or desirable in order for Bellicum to
obtain the full benefits of this Agreement and the transactions contemplated
hereby.
11.9    Use of Names and Marks. Neither Party shall use the name, logos, trade
name, trademark or other designation of the other Party or its employees in
connection with any products, promotion or advertising without the prior written
permission of the other Party. For clarity, either Party may, without the other
Party’s prior permission, reasonably utilize the other Party’s name or names of
its employees in statements of fact, in legal proceedings, patent filings, and
regulatory filings.
11.10    Severability. If any provision, or portion thereof, in this Agreement
is held to be invalid or unenforceable to any extent, such provision of this
Agreement shall be enforced to the maximum extent permissible by applicable law
so as to effect the intent of the Parties, and the remainder of the Agreement
shall remain in full force and effect. The Parties shall negotiate in good faith
a valid and enforceable substitute provision for any invalid or unenforceable
provision that most nearly achieves the intent and economic effect of such
invalid or unenforceable provision as if it were enforceable.
11.11    Waiver. Any waiver of any provision of this Agreement or of a Party’s
rights or remedies under this Agreement must be in writing to be effective.
Failure, neglect, or delay by a Party to enforce the provisions of this
Agreement or its rights or remedies at any time, shall not be construed as a
waiver of such Party’s rights under this Agreement, and shall not in any way
affect the validity of the whole or any part of this Agreement or prejudice such
Party’s right to take subsequent action. No exercise or enforcement by a Party
of any right or remedy under this Agreement shall preclude the enforcement by
such Party of any other right or remedy under this Agreement or that such Party
is entitled by law to enforce.    







-17-
    

--------------------------------------------------------------------------------




11.12    Entire Agreement; Modification. This Agreement (including the Exhibits
and any amendments hereto signed by both Parties) constitutes the entire
understanding and agreement between the Parties with respect to the subject
matter hereof, and supersedes any and all prior and contemporaneous
negotiations, representations, agreements, and understandings, written or oral,
that the Parties may have reached with respect to the subject matter hereof.
Except as set forth in Section 10.13, this Agreement may not be altered, amended
or modified in any way except by a writing (excluding email or similar
electronic transmissions) signed by the authorized representatives of both
Parties.
11.14    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Once signed, any
reproduction of this Agreement made by reliable means (e.g., pdf, photocopy,
facsimile) is considered an original.
[signature page follows]



-18-
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their authorized representatives and delivered as of the Effective
Date.
BELLICUM PHARMACEUTICALS, INC.    BIOVEC PHARMA, INC.
By:     /s/ Thomas J. Farrell        By:     /s/ Manuel Caruso    
Name: Thomas J. Farrell        Name: Manuel Caruso
Title: President & CEO        Title: President and CEO





-19-
    

--------------------------------------------------------------------------------




EXHIBIT A
BioVec Products
The following packaging cell lines will be provided by BioVec:
•[...***...]
•[...***...]
•[...***...]






































***Confidential Treatment Requested



-20-
    